DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	The preliminary amendment filed on 12/01/2020 has been entered. Claims 1-47 have been canceled and Claims 48-64 have been newly added. Thus, Claims 48-64 are currently pending and are under examination.

Status of the Application
This application repeats a substantial portion of prior Application No. 13/887,342, filed 05/09/2012 (with perfected foreign priority), and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Table 3 of the instant specification (pages 21-22) describes .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The percent values of ethane, propane, butane, propane and methane in claim 1 are vague and indefinite because it is not clear whether the amounts are in mol%, vol%, wt% etc.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 58-59 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims recite recycling at least a portion of naphtha and unconverted FT vapors to the steam methane reformer. It is known to a skilled artisan that naphtha and unconverted FT vapors are reformed when subjected to the steam methane reformer and because of the aforementioned transformation, naphtha and unconverted FT vapors are considered as feedstocks. However, the feedstock of Claim 48 can only consist 20% ethane, propane, butane and/or pentane, and 80% methane and no any other element/s including naphtha and unconverted FT vapors. Hence, the feedstock of Claims 58-59 is broader than that of Claim 48.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
Claims 48-49, 53-54, and 56-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Briscoe (Briscoe, M. D. et al. Patent application publication number US2004/0248999A1; cited in IDS 02/23/2021).
Regarding Claims 48-49, Briscoe teaches a method for producing synthetic hydrocarbons comprising providing and feeding a feedstock that comprises methane, ethane, propane, and butane to a steam methane reformer to produce a hydrogen-rich syngas stream and catalytically converting the hydrogen rich syngas stream in a Fischer-Tropsch reactor to produce synthetic hydrocarbons (Table 1; Fig. 6 reactors 47 and 71; [0031]; [0109]; and [0126]).
Regarding Claims 53-54, Briscoe teaches the Fischer-Tropsch process produces products such as diesel fuel and jet fuel ([0111]).
Regarding Claim 57, Briscoe teaches that the process is performed in GTL plant ([0027]-[0028] and Table 1).

Regarding Claim 48, the difference between the instant claims and Briscoe is that the claimed amounts of ethane, propane and/or butane and methane are different from that of Briscoe. However, the claimed amounts are merely close to the amount set prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. 
Regarding Claim 56, Briscoe is silent about the synthetic hydrocarbons having an increased cetane rating when compared to that of petroleum based diesel. However, because the reference uses the same hydrocarbon source as claimed and which contains methane, ethane, propane and butane to obtain synthesis gas using steam methane reformer followed by the same Fischer-Tropsch process, the obtained synthetic hydrocarbons of Briscoe would be expected to have increased cetane rating. See MPEP § 2112.01 “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”
It would thus have been prima facie obvious to a skilled artisan at the time of the instant invention to produce synthetic hydrocarbons comprising: providing a feedstock consisting of 20% ethane, propane, butane and/or pentane, and 80% methane, feeding said feedstock to a syngas generator comprising steam methane reformer (SMR) to produce a hydrogen-rich syngas stream; and catalytically converting the hydrogen rich syngas stream in a Fischer-Tropsch reactor to produce synthetic hydrocarbons in view of the teachings of Briscoe.

Claims 52 and 58-63 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Briscoe (Briscoe, M. D. et al. Patent application publication number US2004/0248999A1; cited in IDS 02/23/2021) as applied to Claims 48-49, 53-54, and 56-57 above, and further in view of Arcuri (Arcuri, K. B. et al. Patent publication number US2001/0051662A1).
The teachings of Briscoe have been set forth above.
Regarding Claims 52 and 60-63, Briscoe fails to teach that the feedstock is provided to a combined stream methane and an autothermal reformer and the claimed hydrogen to carbon monoxide ratio.
Regarding Claims 58-59, Briscoe teaches in [0126] and Fig. 6 that hydrocarbon gas products 82 from Fischer-Tropsch process such as ethane, propane and butane can be recycled to the reforming step 47. However, even though Briscoe teaches the formation of naphtha in [0126] and Table 1, the reference fails to teach recycling at least a portion of naphtha to steam methane reformer.
The above deficiencies of Briscoe are cured by Arcuri.
Regarding Claim 52, Arcuri teaches a method for effectively preparing a synthesis gas stream using synthesis gas generator, the method comprising operating a pre-reformer in a gas to-liquids plant to convert a natural gas containing methane and greater than 3% of C2+ alkane feedstock (ethane and above) to synthesis gas to be used in producing liquid hydrocarbons preferably through a catalytic Fischer-Tropsch synthesis ([0016]-[0017], [0035] and Claim 7 of Arcuri). Arcuri teaches that the synthesis gas is generated by autothermal reformer, a steam methane reformer (as claimed), or partial oxidation unit ([0040]). the claimed invention is directed in using the combination 
Regarding Claims 58-59, Arcuri also teaches that the light hydrocarbons produced (naphtha; typically less than 200F.BP.) and unconverted tail gas from the 2 relative to CO in the synthesis gas product and the synthesis gas stream obtained is used in the production of heavier synthetic hydrocarbons ([0028]).
Regarding Claims 60-63, Arcuri teaches that the synthesis gas has a H2/CO molar ratio in excess of 2:1 ([0028]). 

It would thus have been prima facie obvious to a skilled artisan at the time of the instant invention to conduct the process of Claims 52 and 58-63 in view of the teachings of Briscoe and Arcuri.

Claims 50-51 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Briscoe (Briscoe, M. D. et al. Patent application publication number US2004/0248999A1; cited in IDS 02/23/2021) as applied to Claims 48-49, 53-54, and 56-57 above, and further in view of in view of Herold (Herold, R. H. M. et al. Patent publication number US2010/0197984A1).
The teachings of Briscoe are set forth above.
While Briscoe teaches the process of producing synthetic hydrocarbons from methane, ethane, propane and butane, the reference fails to disclose a scrubbing method to remove one or more components from the syngas stream and wherein the components comprise one or more of ammonia, sulfur compound and CO2.
This deficiency is cured by Herold.
2S ([0003] and [0004]). Thus, Herold teaches a scrubbing method to remove COS and H2S from the synthesis gas ([0024]) to less than 10 ppbv ([0044]). Herold teaches that removal of these sulfur compounds is of considerable importance, because they may bind irreversibly on catalysts and cause sulfur poisoning which results in a deactivated catalyst and severely hampers the catalytic process ([0005]). Herold further teaches catalytic FISCHER-TROPSCH process ([0050]). Thus a skilled artisan would be motivated to use the methods of Herold to remove the sulfur compounds from synthesis gas of Briscoe using the scrubbing method and further subject the scrubbed synthesis gas to the catalytic Fischer-Tropsch process with a reasonable expectation of preventing poisoning of the FISCHER-TROPSCH catalyst.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention to convert the claimed hydrocarbon feedstock to synthesis gas, scrubbing synthesis gas to remove sulfur compounds and further subject the scrubbed synthesis gas to the catalytic FISCHER-TROPSCH process in view of the teachings of Briscoe and Herold.

Claim 64 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Briscoe (Briscoe, M. D. et al. Patent application publication number US2004/0248999A1; cited in IDS 02/23/2021) as applied to Claims 48-49, 53-54, and 56-57 above, and further in view of in view of Norbeck (Norbeck, J. M. et al. Patent application publication number US2008/0021121A1).
The teachings of Briscoe are set forth above. 
Regarding Claim 64, Briscoe fails to disclose a method of separating a portion of hydrogen from the syngas.
This deficiency is cured by Norbeck.

Norbeck teaches the method of controlling the composition of the synthesis gas comprising removing hydrogen from synthesis gas obtained by SMR (Fig. 1). Norbeck teaches that the composition of the syngas is adjusted depending on the desired usage of the syngas including the F-T process ([0013]). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Briscoe teaches in [0109] that for Fischer-Tropsch process, the hydrogen to carbon monoxide ratio will generally range from about 1.5 to about 2.5. Hence, depending on the catalyst used for Fischer-Tropsch process, a skilled artisan would have been motivated to use the methods of Norbeck in adjusting the molar ratio of hydrogen to carbon monoxide by removing hydrogen from syngas if the catalyst requires a low molar ratio. 
. 

Conclusion
Claims 48-64 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622